United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2332EM
                                  _____________

Harbor Venture, Inc.; Horseshoe         *
Casinos, (Missouri), L.L.C.; Missouri   *
River Equities, Inc.,                   *
                                        *
                  Appellants,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
John Nichols; Missouri Coalition for    *       [UNPUBLISHED]
the Environment,                        *
                                        *
                  Appellees.            *
                                  _____________

                           Submitted: December 10, 1997
                               Filed: January 7, 1998
                                _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Harbor Venture, Inc., Horseshoe Casinos, L.L.C., and Missouri River Equities,
Inc. appeal the district court's ruling rejecting their contention that a gambling
enterprise is permitted on real estate governed by the terms of a 1976 consent decree.
After de novo review, we are satisfied the district court correctly interpreted the
consent decree and the record supports the district court's ruling. Because a
comprehensive opinion in this case would lack precedential value, we affirm for the
reasons set forth in the district court's well-reasoned opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-